Citation Nr: 1108855	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder disability, to include impingement syndrome with tendonitis, has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to March 1979 and from May 1980 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 Regional Office (RO) in Montgomery, Alabama rating decision, which determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a right shoulder condition.

The April 2006 rating decision declined reopening the claim finding no new and material evidence had been submitted.  A subsequent May 2007 rating decision, however, reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Veteran had a hearing before the undersigned in November 2010.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A November 1996 rating decision denied service connection for a right shoulder condition; the Veteran initiated an appeal of the rating action and a statement of the case was issued in July 1997; the Veteran submitted a substantive appeal for the issue in July 1997; however, during a February 1998 in-person hearing the Veteran withdrew his claim for entitlement to service connection for a right shoulder condition and the hearing was reduced to writing in the form of a transcript.  

2.  Evidence received since the November 1996 rating decision raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied the claim for entitlement to service connection for a right shoulder condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the November 1996 rating decision in relation to the Veteran's claim for entitlement to service connection for a right shoulder disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he has a right shoulder disability that was caused by his military service.  Specifically, the Veteran claims that the physical duties and requirements of an aviation ordnanceman, including heavy lifting and repetitive arm and shoulder movements, caused him to develop a right shoulder disability.       

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, a November 1996 rating decision denied service connection for a right shoulder condition.  The rating decision concluded that there was no permanent disabling right shoulder condition shown in the service treatment records, including the Veteran's retirement examination, or during a VA medical examination.  The Veteran filed a timely NOD, an SOC was issued in July 1997, and the Veteran submitted a timely substantive appeal.  However, on the record during a February 1998 hearing with an RO hearing officer the Veteran withdrew his right shoulder claim.  As the Veteran withdrew his claim on the record during a hearing, therefore, the November 1996 rating decision is final. See 38 C.F.R. §§ 20.204(b) and (c), 20.302, 20.1103 (2010).

As a result, a claim of service connection for a right shoulder disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for a right shoulder condition was denied in a November 1996 rating decision.  The evidence of record at the time of the November 1996 rating decision consisted of the Veteran's service treatment records (STRs) and a September 1996 VA medical examination.

The Veteran's STRs include normal upper extremities during his December 1974 enlistment examination.  The upper extremities also were normal on examination in February 1976, July 1977, September 1978, February 1979, October 1980, October 1981, February 1986, May 1989, and May 1994.  In September 1978, May 1980, February 1986, May 1989, January 1993, and May 1994, the Veteran denied a history of painful or "trick" shoulder.  

In September 1990, the Veteran was seen for possible strain under the right arm, with constant pain radiating down the arm.  The assessment was costochondritis.  In November 1991, the Veteran sought treatment for an 8-month history of right rhomboid strain.  The Veteran noted improvement over that time, but that there could be pain on movement and burning in the right shoulder.  The assessment was rhomboid muscle strain.  In October 1994, the Veteran reported ongoing problems with his upper back pain for the previous couple years.  The Veteran noted that physical therapy had not provided relief.  On examination, there was tenderness on the medial aspect of the muscles medial to the scapula.  The assessment was probable acute spasm / chronic spasm versus radiculopathy.  The Veteran again was referred for physical therapy for heat treatment and ultrasound therapy.  In November 1994, the Veteran reported a two year history of right upper trapezius pain.  On examination, the Veteran had full range of motion, but there were decreased reflexes and tenderness to touch of the trapezius and radial right upper extremity.  After examination, the assessment was right upper trapezius / rhomboid strain and the treatment provider prescribed physical therapy.  In March 1995, the Veteran was discharged from physical therapy for non attendance.  In August 1995, the Veteran again complained of right shoulder pain.  In October 1995, the Veteran reported a history of right shoulder pain without history of injury.  On examination, there was full range of motion, but tenderness of the right rhomboid and the cervical spine.  The assessment was right rhomboid and cervical spine pain.  A November 1995 record notes a subjective 40 percent improvement in symptoms with treatment.

After service, the Veteran was afforded a VA examination in September 1996.  At that time, the Veteran stated that about five years previously he began to experience discomfort in his neck and right shoulder.  He indicated that at the time he was told he had a pinched nerve.  He currently experienced the problem intermittently and it could last up to 4 days.  On examination, the Veteran had full range of motion in all his joints, including the neck and right shoulder.  There was no noted motor or sensory loss.  X-rays of the neck and right shoulder were normal.  The diagnosis was history of neck pain with radiation into the right shoulder with normal x-rays and examination.

The RO denied the claim in November 1996.  The RO concluded that there was no permanent disabling right shoulder condition shown in the STRs, including the medical examination at retirement, or in the September 1996 VA examination.  

The Veteran submitted an application to reopen his claim of service connection for a right shoulder disability in January 2005.  Evidence received since the November 1996 rating decision consists of several lay statements from the Veteran, including from a September 2008 hearing before an RO hearing officer and a November 2010 Board hearing; VA and private medical records; and an October 2007 VA examination report.

Again, the Veteran claims he should be service connected for a right shoulder disability that began during his military service.

For evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current right shoulder disability.  The Board finds the evidence received since the November 1996 rating decision does.

Specifically, the Board notes that a December 2006 MRI showed changes along the rotator cuff thought to be secondary to mild impingement and tendinitis and active inflammation involving the acromioclavicular joint.  In addition, at his October 2007 VA examination the Veteran was diagnosed with impingement syndrome, calcific tendinitis and degenerative arthritis of the right shoulder.  

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the medical evidence shows a current diagnosis of a right shoulder disability that, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a right shoulder disability on the merits. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right shoulder disability, to include impingement syndrome with tendonitis, is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for a right shoulder disability.

As discussed above, the Veteran's claim for entitlement to service connection for a right shoulder condition was denied in a November 1996 rating decision on the basis that there was no evidence of a current chronic right shoulder disability.  As discussed above, the Veteran has a current diagnosis of a chronic right shoulder disability, specifically impingement syndrome, calcific tendinitis, and degenerative arthritis.  Moreover, as outlined above, the Veteran had multiple complaints of right shoulder problems in service, including noting a history of such at the time of his retirement from service.  The Veteran reports a continuity of right shoulder problems from service.  

The Board notes that the Veteran already is separately service-connected for a cervical spine disability.  In that regard, the lay and medical evidence of record indicate that some of the Veteran's right shoulder problems may be associated with radiating pain from the cervical spine.  However, multiple medical professionals, including a private treating physician in July 2006 and the October 2007 VA medical examiner, have opined that the Veteran also has a separate and distinct right shoulder disability.  

That said, the Board finds that the October 2007 VA examination report is insufficient for rating purposes.  This report indicated that the Veteran appeared to have symptoms related both to his right shoulder and to the muscles and tendons on the posterior aspect of the right shoulder and scapular area.  The examiner concluded that the pain in the right scapular area was at least as likely as not related to chronic rhomboid strain and that the source of that pain might be multifactorial, involving the right shoulder itself, rotator cuff impingement, tendonitis, and pain of muscular origin.  The examiner stated that it was not possible to separate these various sources of pain.  The Board finds that a supplemental opinion is necessary to determine the etiology of the right shoulder joint, rotator cuff, and tendon and other muscle problems indicated in the October 2007 VA examination report.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The RO should also take this opportunity to obtain any recent VA outpatient treatment records from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from December 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, obtain a supplemental opinion from the examiner who conducted the October 2007 examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any current disability of the right shoulder joint or associated tendons and muscles, is related to any incident of the Veteran's military service.  In that regard, the examiner/reviewer is requested to specifically address the etiology of disabilities of the right shoulder itself, rotator cuff impingement, tendonitis, and pain of muscular origin, as outlined in the October VA examination report.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

3.  If reexamination is deemed necessary, the Veteran must be advised of the importance of reporting to any such examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


